Fourth Court of Appeals
                                San Antonio, Texas
                                     February 12, 2021

                                    No. 04-20-00515-CV

                         IN THE INTEREST OF V.S., A CHILD,

                 From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA00518
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER

         Appellee’s motion for an extension of time to file its brief is GRANTED. Appellee’s
brief is due on or before March 2, 2021.


                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court